             Case 1:19-cv-11161 Document 1 Filed 12/05/19 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK

KAREN MCDOUGAL,

                Plaintiff,


v.                                                         Case No. ___________


FOX NEWS NETWORK, LLC,

               Defendant.

                                  NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Fox News Network, LLC

(“Fox News”) removes this action from the Supreme Court of the State of New York, County of

New York, to the United States District Court for the Southern District of New York. The

grounds for removal are:

       1.      Plaintiff Karen McDougal commenced this action against Fox News on December

5, 2019, by filing a civil complaint in the Supreme Court of the State of New York, County of

New York, captioned Karen McDougal v. Fox News Network, LLC, Index No. 161741/2019.

Her complaint alleges a single count of slander per se. Fox News has not been served with the

complaint, but has obtained a copy through other channels. A copy of this complaint is attached

hereto as Exhibit 1.

       2.      In the complaint, McDougal alleges she “is a resident and domiciled in the State

of Arizona,” Compl. ¶ 1.

       3.      On information and belief, McDougal is currently a citizen of Arizona.

       4.      Fox News is a citizen of the state of New York, not Arizona. See Compl. ¶ 2.
             Case 1:19-cv-11161 Document 1 Filed 12/05/19 Page 2 of 4



       5.      This Court has jurisdiction over this case, as it is between citizens of different

states and the amount in controversy exceeds $75,000. See 28 U.S.C. § 1332. Although

McDougal does not specify the amount in controversy, she alleges that she was falsely accused

“of committing a felony under state and federal law to an audience of approximately 2.8 million

people without justification or excuse,” Compl. ¶ 43, and demands “general and punitive

damages in an amount to be determined at trial but no less than the minimum jurisdictional

amount for this Court,” Compl. p. 13. On information and belief, it appears to a reasonable

probability that the amount in controversy based on these allegations exceeds $75,000.

       6.      Removal of this action is proper under 28 U.S.C. § 1441. Although that statute

bars removal of a case based on diversity of citizenship if a defendant “is a citizen of the State in

which such action is brought,” that bar applies only when such a forum-state defendant has been

“properly joined and served.” See 28 U.S.C. § 1441(b)(2) (emphasis added). The Second

Circuit has squarely held that this so-called “forum defendant rule” does not prevent removal of

a state-court action on diversity grounds before a forum-state defendant has been served.

Gibbons v. Bristol-Myers Squibb Co., 919 F.3d 699, 704–07 (2d Cir. 2019) (recognizing that the

forum defendant rule does not prevent removal before service on the home-state defendant); see

also Encompass Ins. Co. v. Stone Mansion Restaurant, Inc., 902 F.3d 147, 152 (3d Cir. 2018)

(same). Fox News has not yet been properly served.

       7.      Removal also is timely and proper under 28 U.S.C. § 1446. Specifically,

§ 1446(b)(1) requires a defendant to remove within 30 days of receiving service. Because Fox

News has not been served, Fox News’s removal to this Court is timely.

       8.      Section 1446(a) requires the attachment of all process, pleadings, and orders

served upon the removing defendant in the State action. Because Fox News has not been served,




                                                  2
             Case 1:19-cv-11161 Document 1 Filed 12/05/19 Page 3 of 4



no attachments are required under Section 1446(a). Nevertheless, the State court complaint is

attached as Exhibit 1.

       9.      In accordance with 28 U.S.C. § 1446(d), written notice of the filing of this Notice

of Removal will be served on the plaintiff, and a copy of this Notice of Removal will be filed

with the Clerk of the Supreme Court of the State of New York, County of New York.

       10.     With this removal, Fox News does not waive any defense, including but not

limited to insufficient service of process. See Cantor Fitzgerald, L.P. v. Peaslee, 88 F.3d 152,

157 n.4 (2d Cir. 1996) (“Removal does not waive any Rule 12(b) defenses.”).

       THEREFORE, Fox News removes this action from the Supreme Court of the State of

New York, County of New York, to the United States District Court for the Southern District of

New York.

                                             FOX NEWS NETWORK, LLC


                                             /s/ Shawn Patrick Regan
                                             Shawn Patrick Regan
                                             HUNTON ANDREWS KURTH LLP
                                             200 Park Avenue, 52nd Floor
                                             New York, NY 10166
                                             Tel: 212-309-1046
                                             Email: sregan@HuntonAK.com

                                             Elbert Lin (pro hac vice forthcoming)
                                             HUNTON ANDREWS KURTH LLP
                                             2200 Pennsylvania Avenue, NW Suite 900
                                             Washington, DC 20037-1701
                                             Tel: 202-955-1548
                                             Email: elin@HuntonAK.com

                                             David Parker (pro hac vice forthcoming)
                                             HUNTON ANDREWS KURTH LLP
                                             951 E. Byrd Street
                                             Richmond, VA 23219
                                             Tel: 804-788-8718
                                             Email: dparker@HuntonAK.com



                                                3
             Case 1:19-cv-11161 Document 1 Filed 12/05/19 Page 4 of 4



                              CERTIFICATE OF SERVICE

       I hereby certify that on the 5th day of December 2019, I caused to be served via fax, email,

and U.S. Mail the foregoing on the individuals listed below:

       Eric R. Bernstein
       Eric R. Bernstein, P.C.
       260 Madison Avenue, 18th Floor
       New York, NY 10016
       (212) 683-1530
       ebernstein@nylegaljustice.com

       Counsel for Plaintiff Karen McDougal in the
       Supreme Court of the State of New York, County of New York




                                                     _/s/ Shawn Patrick Regan___________
                                                       Shawn Patrick Regan




                                                4
